Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2003

Executive Bd Transp v. Transp Workers Union
Precedential or Non-Precedential: Precedential

Docket No. 02-4574




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Executive Bd Transp v. Transp Workers Union" (2003). 2003 Decisions. Paper 310.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/310


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                         PRECEDENTIAL

                                  Filed July 30, 2003

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                    No. 02-4574


  THE EXECUTIVE BOARD OF TRANSPORT WORKERS
UNION OF PHILADELPHIA, LOCAL 234, THOMAS CASEY;
   JOSEPH COCCIO; BRIAN POLLITT; KARL TURNER;
 ROBERT O’CONNOR; ABE TISDALE; WILLIE BECKTON;
CHARLES CLANCY; ROBERT D’ALFONSO, and MEMBERS
 OF TRANSPORT WORKERS UNION OF PHILADELPHIA,
                   LOCAL 234
                        v.
 TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO;
    NELLIE (JEAN) ALEXANDER, Individually and as
    President of Transport Workers Union Local 234
     TRANSPORT WORKERS UNION OF AMERICA,
                                Appellant


                    No. 03-1165


  THE EXECUTIVE BOARD OF TRANSPORT WORKERS
UNION OF PHILADELPHIA, LOCAL 234; THOMAS CASEY;
   JOSEPH COCCIO; BRIAN POLLITT; KARL TURNER;
     ROBERT R. O’CONNOR; ABE TISDALE; WILLIE
BECKTON; CHARLES CLANCY; ROBERT D’ALFONSO, and
    MEMBERS OF TRANSPORT WORKERS UNION OF
            PHILADELPHIA, LOCAL 234
                        v.
                          2



TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO;
   NELLIE (JEAN) ALEXANDER, Individually and as
   President of Transport Workers Union Local 234
            NELLIE (JEAN) ALEXANDER,
                                  Appellant

   On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
                (D.C. No. 02-cv-06633)
      District Judge: Hon. Michael M. Baylson

                Argued May 21, 2003
    Before: SCIRICA, Chief Judge, SLOVITER and
              NYGAARD, Circuit Judges

                (Filed: July 30, 2003)

                   Joseph J. Vitale (Argued)
                   Cohen, Weiss & Simon
                   New York, NY 10036
                   Gail Lopez-Henriquez
                   William H. Haller
                   Freedman & Lorry
                   Philadelphia, PA 19106
                     Attorneys for Appellant
                     Transport Workers Union of
                     America
                   Joshua P. Rubinsky
                   Brodie & Rubinsky
                   Philadelphia, PA 19107
                     Attorney for Appellant
                     Nellie (Jean) Alexander
                             3


                      Howard J. Kaufman (Argued)
                      Bruce Bodner
                      Kaufman, Coren & Ress
                      Philadelphia, PA 19102
                        Attorneys for Appellees


                OPINION OF THE COURT

SLOVITER, Circuit Judge.
  This appeal presents us with the latest episode in an
ongoing power struggle between the majority of the
executive board of a union local on one side and its
International and the president of the local on the other.
The union is the Transport Workers Union (“TWU”); the
local at issue is TWU Local 234 (“Local”); the Local’s
president is Jean Alexander.
   The particular issue presented by this intra-union battle
is whether the District Court erred in issuing a preliminary
injunction against the TWU and Alexander after concluding
that the TWU had interpreted its own Constitution in a
patently unreasonable manner.

                             I.

                      BACKGROUND
  A glimpse into the history of the TWU and Local 234
provides the necessary background to appreciate the issue
currently before us. In 2001, the District Court for the
Eastern District of Pennsylvania issued a preliminary
injunction to enforce a trusteeship imposed by the TWU on
the Local after a Subcommittee of the TWU’s International
Executive Council (“IEC”) concluded that the Executive
Board of Local 234 was guilty of charges leveled by the
TWU against members of the Local’s Executive Board.
Transp. Workers Union of Philadelphia, Local 234 v. Transp.
Workers Union of Am., AFL-CIO, 131 F. Supp. 2d 659 (E.D.
Pa. 2001). The Board was found, inter alia, to have
pressured two elected officers to resign their positions,
                             4


threatened 12 officers with removal for engaging in free
speech, failed to submit timely per capita payments to the
TWU, and engaged in in-fighting and factionalism to the
detriment of the Local’s operations. Id. at 662 n.6. The
trusteeship ended the following year on July 19, 2002 when
new officers were elected to the Board.
   In the July 2002 election, the Local’s membership elected
14 persons to fill all positions on the Board. Five of the
persons elected — the President, the Executive Vice
President, and three Board members — were from the
“Alexander Slate” while the remaining nine persons elected
— the three Vice Presidents, the Recording Secretary, the
Secretary Treasurer and four Board members — were from
the “Jeffrey Brooks Unity Team,” an opposing slate. Thus,
the election resulted in a Board split among two different
slates, a first such situation in the history of Local 234.
Previously, one of the competing electoral slates had won
all seats on the Board.
   Less than a week after the 2002 election, the newly
elected Board convened for its first meeting with all
members present and the Local’s new President, Jean
Alexander, presiding. The Board passed three motions
appointing a professional accountant, retaining a law firm
as legal counsel to the Local, and hiring five union
members as full time staff. Board members voted along
party lines, passing the motions by a vote of nine to five
with Alexander and her slate members voting in the
minority. Alexander ruled those motions out of order.
  Thereafter, Alexander wrote a letter to TWU’s President,
Sonny Hall, challenging the constitutionality of the motions
passed by the Board and requesting his interpretation, as
the International President, of the scope of Alexander’s
powers as the President of Local 234 under the TWU
Constitution. In her letter to Hall, Alexander claimed that
she had “the power, to the exclusion of the Executive
Board, to designate the Local’s attorneys, accountants and
appointed Business Agents” based on “the implied powers
given to the President” by Article XVI, § 1 of the TWU
Constitution. App. at 98. Alexander further relied on the
“settled past practice and policy” of Local 234 by which,
according to her, “the President alone designates the
                                  5


attorneys, accountants and appointed Business Agents who
serve the Local.” App. at 99. In response, President Hall
rendered an interpretation of the above constitutional
provisions that upheld Alexander’s position.
   The nine members of the Board who originally voted in
favor of the motions (“Board”) filed a two count complaint in
the District Court for the Eastern District of Pennsylvania
against the TWU and President Alexander (“Union”).1 The
complaint was accompanied by a motion for a preliminary
injunction. On appeal, we are solely concerned with count
one of the complaint, which asserts a claim under § 301 of
the Labor Management Relations Act (“LMRA”), 29 U.S.C.
§ 185 et seq., alleging that the TWU and Alexander
breached the TWU Constitution by unlawfully shifting
decision-making authority in Local 234 from the Board to
the President. After filing the complaint, the Board, as
permitted by the TWU Constitution, appealed President
Hall’s interpretation of the TWU Constitution to the IEC.
The IEC affirmed Hall’s interpretation but clarified that the
Board could review and disapprove certain decisions made
by the Local President according to a “reasonableness”
standard. App. at 102. The parties had agreed to withhold
action on the motion for a preliminary injunction pending
the result of the internal union appeal. Once the IEC
rendered its decision, the Board filed a renewed motion.
  The District Court granted the Board’s motion for a
preliminary injunction, enjoining the TWU from giving force
or effect to President Hall’s interpretation of presidential
powers; ordered the TWU and Alexander to give full force
and effect to the motions passed at the Board’s July 25,
2002 meeting; and enjoined Alexander from filing
disciplinary charges against members of the Board because
of the motions passed at the July 25, 2002 meeting.
Executive Bd. of Transp. Workers Union of Philadelphia,
Local 234 v. Transp. Workers Union of Am., AFL-CIO, 236 F.
Supp. 2d 480 (E.D. Pa. 2002). In so doing, the District
Court acknowledged the substantial deference afforded to

1. We denominate Appellants as the “Union” because they are the parties
representing the view of the parent, the TWU, and the Appellees as the
“Board” because they represent the majority of the Local’s Board.
                               6


union officials in interpreting a union’s Constitution. Id. at
487. It correctly noted that a party bringing a § 301 LMRA
claim bears the burden of demonstrating to the court that
the union’s interpretation of its own governing documents
was “patently unreasonable.” Id. Bearing this deference in
mind, the District Court nonetheless concluded that “giving
deference to [the Union’s] interpretation would condone
verbal violence against the plain meaning of the union’s
Constitution.” Id. at 493-94. The Union timely appealed.

                              II.

                         DISCUSSION
A.   Jurisdiction and Standard of Review
   We have jurisdiction to hear this appeal pursuant to 28
U.S.C. §§ 1291 and 1292(a)(1). The District Court’s
determination in granting the preliminary injunction will be
reversed only if it abused its discretion, committed an
obvious error in applying the law, or made a serious
mistake in considering the proof. Loretangeli v. Critelli, 853
F.2d 186, 193 (3d Cir. 1988). Although the scope of our
review is limited, “ ‘any determination that is a prerequisite
to the issuance of an injunction . . . is reviewed according
to    the    standard     applicable   to   that    particular
determination.’ ” Southco, Inc. v. Kanebridge Corp., 258 F.3d
148, 150-51 (3d Cir. 2001) (citation omitted). Thus, we
exercise plenary review over the District Court’s
conclusions of law and its application of the law to the
facts. Id. at 151.
 In issuing the preliminary injunction, a district court
must consider the following:
     (a) did the movant [here the Board] make a strong
     showing that it is likely to prevail on the merits? (b) did
     the movant show that, without such relief, it would be
     irreparably injured? (c) would the grant or denial of a
     preliminary injunction substantially have harmed other
     parties interested in, or affected by, the proceedings?
     (d) where lies the public interest?
                              7


Loretangeli, 853 F.2d at 193 (citation omitted). The District
Court considered all four factors, concluding that they
pointed towards injunctive relief for the Board. Executive
Bd., 236 F. Supp. 2d at 494-97. Before us, the Union
focuses on the first factor, namely whether the Board made
a strong showing that it is likely to prevail on the merits.
    Central to this appeal is the deference that courts accord
to a union’s interpretation of its own Constitution. With
common ground eluding the parties as to most issues, they
nonetheless agree that courts typically defer to a union’s
interpretation of its own Constitution and will not override
that interpretation unless it is “patently unreasonable.”
Although this court has never explicitly defined “patently
unreasonable,” the standard is undeniably a high one as
“ ‘[c]ourts are reluctant to substitute their judgment for that
of union officials in the interpretation of the union’s
constitution, and will interfere only where the official’s
interpretation is not fair or reasonable.’ ” Local 334, United
Ass’n of Journeymen v. United Ass’n of Journeymen, 669
F.2d 129, 131 (3d Cir. 1982) (citation omitted); see also
Stelling v. Int’l Bhd. of Elec. Workers, 587 F.2d 1379, 1389
n.10 (9th Cir. 1978) (“The proper inquiry has been
described as ‘whether there was arguable authority for the
officer’s act from the officer’s viewpoint at the time, not
from a court’s more sophisticated hindsight.’ ”) (citation
omitted). Furthermore, we have noted that an interpretation
that conflicts with the “stark and unambiguous” language
of the Constitution or reads out of the Constitution
important provisions is a “patently unreasonable
interpretation” of a union Constitution. Loretangeli, 853
F.2d at 194-95. Bearing the considerable deference that we,
as a court, owe to TWU’s interpretation of its own
Constitution, we turn now to the parties’ conflicting
constitutional interpretations.
B.    The TWU Constitution
     1.   The Union’s Challenge
   Article XVI, § 1 of the TWU Constitution, “Duties of Local
Officers,” which is at the heart of this appeal, reads as
follows:
                              8


    The President shall preside at all meetings of the Local
    Union, the Local Executive Board and Joint Executive
    Committee. He/she shall sign all orders on [sic] the
    Financial Secretary-Treasurer authorized by the Local
    Executive Board and shall countersign all checks
    issued by the Financial Secretary-Treasurer against the
    accounts of the Local Union on authorization of the
    Local Executive Board. He/she shall enforce the
    provisions of this Constitution. He/she shall appoint
    all committees not otherwise provided for. He/she shall
    perform such other duties as the Local Union, or the
    Local Executive Board may assign to him/her; and
    except as to powers and duties specifically
    conferred on him/her by the Constitution, he/she
    shall adhere to all decisions and directions of, and
    be subject to, the Local Executive Board. He/she
    shall be, ex officio, a delegate to Convention of the
    International Union and of all organizations to which
    the Local is affiliated. He/she shall be responsible for
    the proper conduct of the affairs of the Local Union,
    and the compliance by his/her fellow officers with their
    obligations under the International Constitution and
    the Local by-laws. He/she shall be chairman of the
    Local’s Committee on Political Education.
TWU Const. art. XVI, § 1 (emphasis added).
   In granting the preliminary injunction, the District Court
held that the Board was likely to prevail on the merits of its
claim and that the interpretation of President Alexander
and the TWU was patently unreasonable. Executive Bd.,
236 F. Supp. 2d at 494-96. Although the District Court
considered the interpretations of Local President Alexander,
TWU President Hall, and the IEC, it referred to the latter
two interpretations as “articulations and not the actual
decision.” Id. at 494. According to the District Court, it
“interprets the sequence of events as the IEC affirming
President Hall, who affirmed the power of Local President
Alexander to have the rights which Local President
Alexander claimed in her letter of July 25, 2002.” Id.
  This is an accurate sequence of events. It is important to
understand     whose     interpretation   represents    the
interpretation of the Union because, although there is
                             9


essential agreement between President Alexander, President
Hall and the IEC, there are differences in their
interpretations. The TWU Constitution explicitly gives the
International President, here Sonny Hall, the power to
“interpret the meaning and application of the provisions” of
the Constitution. TWU Const. art. V, § 1. The same
constitutional provision thereafter provides that “[a]ny such
interpretation or application may be appealed by any
member or by any Local Union adversely affected to the
[IEC].” TWU Const. art. V, § 1.
  The Board followed the internal appeal provided by the
Constitution, appealing President Hall’s interpretation to
the IEC. Because the IEC served as the final step in the
internal union appeals process, we consider its
interpretation of the Constitution to be that of the Union
and thus we review it — over and above the interpretations
rendered by Hall and Alexander — under the patently
unreasonable standard. However, the IEC interpretation
must be understood in context.
  In response to President Alexander’s constitutional
inquiry, Hall rendered the following interpretation in his
July 26, 2002 letter to Alexander:
    Article XVI, Section 1, places on the Local President the
    responsibility “for the proper conduct of the affairs of
    the Local Union.” It is inconceivable to me that a Local
    President could even begin to carry out this
    responsibility without the power to select staff and
    professionals whom the President felt he/she could
    trust to provide the necessary assistance in a reliable
    manner. The responsibility for “the proper conduct of
    the affairs of the Local Union” is thus inextricably
    bound up with the power to hire and fire staff
    professionals. The Executive Board of Local cannot
    usurp the power in question without invading a
    responsibility specifically assigned by the Constitution
    to the Local President. Any attempt by an Executive
    Board, on its own and contrary to the wishes to [sic]
    the President, to exercise the power to hire and fire
    thus violates the T.W.U. Constitution.
    This interpretation of the Constitution is consistent
    with the past practice at T.W.U. Locals.
                             10


App. at 100.
   The IEC, in turn, affirmed President Hall’s interpretation
with the caveat that although the Local President had the
power to hire and fire staff and retain professional help, the
Board retained the power to reject particular decisions
provided that its justification is deemed to be “reasonable.”
App. at 102. The IEC rendered its decision in a letter to the
Local’s Recording Secretary, Thomas R. Casey, dated
October 30, 2002. Although the crux of this rather lengthy
letter is the IEC’s affirmation with the “reasonableness”
qualification, its relevant passages are the following:
    Prior to consideration of the matter by the entire [IEC],
    President Hall told the [IEC] that his interpretation
    should not be taken to stand for more than what it
    explicitly stated, namely, that the decisions to hire and
    fire staff, and to retain outside professional help, must
    originate with the President, and that the Executive
    Board had no right to usurp this Presidential authority
    by initiating decisions on who to hire and who to retain
    without reference to the decisions made by the
    President. He said that this interpretation should not
    be taken to mean that the Executive Board had no role
    whatever in reviewing these kinds of decisions by the
    President, or that in appropriate cases the Executive
    Board could not be justified in voting to disapprove, for
    instance, a particular arrangement reached between
    the President and an outside lawyer or accountant,
    provided its justification for the rejection was
    reasonable.
    . . . .
    . . . [A] motion was made to affirm the Constitutional
    interpretation made by President Hall in his letter of
    July 26. . . . The motion was passed.
App. at 102.
  Thus, the narrow question before us on appeal is whether
the IEC’s constitutional interpretation — with its
reasonableness standard — is patently unreasonable. Of
course, we recognize that underlying this narrow legal
question is the broader power struggle pervading the
                              11


current appeal. As counsel for the Board rhetorically asked:
“The whole issue here is who ultimately makes the
decisions? Who ultimately has the power and authority?”
Tr. of Oral Argument, May 21, 2003, at 38.
  2.   Constitutional Provisions
   There are two somewhat conflicting provisions in Article
XVI, § 1 that give rise to the battling constitutional
interpretations before us. The first provision, appropriately
referred to as the “adherence clause” by the parties, reads
as follows: “except as to powers and duties specifically
conferred on him/her by the Constitution, [the President]
shall adhere to all decisions and directions of, and be
subject to, the Local Executive Board.” TWU Const. art.
XVI, § 1. The Board relies on this provision. The Union, for
its part, relies on the so-called “responsibility clause” that
states: “[the President] shall be responsible for the proper
conduct of the affairs of the Local Union. . . .” TWU Const.
art. XVI, § 1.
   The District Court found no ambiguity in the words of the
Constitution but instead concluded that the “intent and
plain meaning” of the Constitution is to “give overriding
authority and control to the [Board].” Executive Bd., 236 F.
Supp. 2d at 494. In so concluding, the District Court stated
that “[t]he plain language of the Constitution mandates that
the Local President ‘shall adhere to all decisions and
directions of, and be subject to, the Local Executive Board.’ ”
Id. (alteration in original). According to the District Court,
“[t]his clear, unambiguous language does not in any way
lend itself to President Hall’s interpretation. . . .” Id.
Furthermore, the District Court rejected the reasonableness
standard proffered by the IEC, noting that it could find no
basis for such a standard in the TWU Constitution. Id. at
495.
  In attacking the District Court’s opinion, the Union
primarily calls on the considerable judicial deference that is
to be afforded to its constitutional interpretation. It further
argues that there is “no dispute” that the Constitution fails
to expressly give either the Local President or Board
absolute power to retain counsel, hire accountants, or
employ staff for the Local and argues that, in light of this
                                   12


ambiguity, it is not patently unreasonable to conclude that
the initial decision in these areas must originate with the
Local President which the Board may review and even
reject, as long as its rejection is reasonable. The Union
takes the position that ultimately the IEC would be the
body that would determine whether the Board’s rejection
was reasonable.
   The Union faults the District Court for selectively quoting
from the TWU Constitution, considering only the adherence
clause to the exclusion of the responsibility clause. It
argues that if the District Court had properly considered all
rather than only certain constitutional passages, it could
not have concluded that the Union’s interpretation “would
condone verbal violence against the plain meaning of the
union’s Constitution.” Executive Bd., 236 F. Supp. 2d at
493-94. The Union argues that in concluding that the
Constitution unambiguously empowers the Board to make
such decisions, the District Court severed the qualifying
portion of the adherence clause, which states: “except as to
the powers and duties specifically conferred on [the
President] by the Constitution. . . .” TWU Const. art. XVI,
§ 1. It notes that altogether missing from the District
Court’s analysis is any reference to the responsibility clause
which states that “[the President] shall be responsible for
the proper conduct of the affairs of the Local union.” TWU
Const. art. XVI, § 1. According to the Union, if the District
Court had taken into account these two provisions, it could
not have concluded that the Constitution empowers the
Board to make unilateral decisions regarding staff and
professionals.
  Predictably, the Board argues just the opposite, urging us
to affirm the District Court. Acknowledging that courts
typically defer to a union’s interpretation of its own
Constitution — here the IEC’s interpretation — the Board
argues that in this instance, the Union’s interpretation is
patently unreasonable as it conflicts with the clear and
unambiguous language in the Constitution, ignores the
plain terms of the Constitution, and reads important
provisions out of the Constitution.2 It further notes that the

2. We note that the Board refers to President Hall’s interpretation as the
one at issue but, as explained above, we consider the interpretation of
the IEC to be the Union’s interpretation.
                             13


TWU interpretations — of both Hall and the IEC — fail to
mention the adherence clause. As for the responsibility
clause, the Board argues that the District Court did, in fact,
consider it, as evidenced by the Court’s statement that
“[t]he Local President is authorized to act similarly to most
executives, that is, to carry out the decisions of a Board of
Directors, or, in this case, the Local Executive Board.”
Executive Bd., 236 F. Supp. 2d at 494. Unquestionably, this
is a skewed reading of the District Court’s opinion as
nowhere in the Court’s analysis can we find reference to the
responsibility clause. The crux of the parties’ contentions is
that each claims that the other has read out an important
constitutional provision.
C.   Disposition
   This court has previously rejected an approach by which
only certain provisions of a union’s Constitution are
considered. We noted that when a union’s interpretation of
its Constitution reads out an “important protective
provision,” it may be found to be patently unreasonable.
Loretangeli, 853 F.2d at 195. In Loretangeli, Plaintiffs, who
were members of Local 194 of the New Jersey Turnpike
Employees’ Union, challenged the payment of rebates of per
capita dues to two other union locals made by the parent
organization, the Federation. Id. at 187. The district court
dismissed Plaintiffs’ complaint and denied their motion for
a preliminary injunction, finding the Federation’s action to
be authorized by its reasonable interpretation of the union’s
Constitution. Id.
  On appeal, we concluded that the district court had
misconstrued the proof presented and erred as a matter of
law because the Federation’s interpretation conflicted with
the stark and unambiguous language of the Constitution
which barred rebates to any local union not accorded to all
of the other locals. Id. at 194. Because the Federation’s
interpretation read out of the Constitution an important
provision, id. at 195, we reversed the dismissal of the
complaint and remanded for further consideration of the
Plaintiffs’ application for a preliminary injunction. Id.
  This case is different. First, there is no stark and
unambiguous language clearly supporting either party’s
                                    14


contentions. If there were, resolution would be much easier.
Second, both parties read out provisions from the
Constitution, thereby precluding either of them from
effectively relying on Loretangeli for doctrinal support. It is
true, as the Board claims, that neither President Hall nor
the IEC refers to the adherence clause, focusing instead on
the responsibility clause in rendering their interpretations.
It is also true, as the Union notes, that the District Court
and the Board have ignored the responsibility clause. So,
both sides are correct in their contentions that the other
has failed to account for all of the provisions of the
Constitution.
  The difficulty is that a reading of all of the applicable
provisions shows that there is no unambiguous grant of
power to either party. Consequently, we are constrained to
accept the Union’s interpretation, not because it is
compelled by the language but only because of the
considerable deference we owe to it. In so concluding, we do
not suggest that the IEC’s interpretation is better than the
Board’s, but we merely hold that it is not patently
unreasonable.3 Furthermore, the Board’s reference to
Article XII, § 2 does nothing to help its cause. Contrary to
the Board’s contentions, nothing in that section explicitly
bestows the Board with the exclusive power to originate
hiring decisions.4

3. The Board also argues that the “reasonableness” component of the
IEC’s interpretation is, in and of itself, invalid as it cannot be found in
the text of the Constitution. It nonetheless concedes that the IEC has the
authority to interpret the Constitution. The Board’s positions are in
tension. If the IEC has the power to interpret the Constitution, it also
has the power to apply a reasonableness standard with which the Board
must comply in reviewing President Alexander’s selections. As the IEC is
empowered to “interpret” and not simply “read” the Constitution, its
interpretation supplemented by a reasonableness standard, is not
patently unreasonable.
4. That section reads:
    Subject to the provisions of the International Constitution and the
    by-laws of the Local Union and to all delegations of authority and
    assignment of responsibility to the Local Officers and to the Local
    Executive Board as provided in the International Constitution and
    Local by-laws, the supreme authority in the Local Union shall be the
                                   15


   On a final note, the Union buttresses its position by
arguing that its interpretation is consistent with past
practices of the Local. Specifically, it argues that
historically Local Presidents have exercised the power to
originate employment decisions. While it is true that we
may consider past practices of the Union, see Loretangeli,
853 F.2d at 195, because the Local had heretofore never
elected a split board, we will refrain from making the apples
to oranges comparison urged by the Union.

                                   III.

                            CONCLUSION
  While the unfortunate political animosity pervading this
intra-union battle is deep, the legal issue before us is
narrow, namely whether the Union’s interpretation of the
TWU Constitution is patently unreasonable to warrant the
preliminary injunction issued by the District Court. Given
the deference we afford to unions in interpreting their own
Constitutions, we conclude that although not compelled by
the language, the Union’s constitutional interpretation is
not patently unreasonable. Thus, we will remand to the
District Court with instructions to dissolve the preliminary
injunction.5 The mandate shall issue forthwith.

    membership of the Local Union, acting through duly called regular
    meetings of the Local Union or through duly called regular meetings
    of the respective sections or divisions of the Local meeting
    separately, as the Local by-laws may provide. Between such
    meetings, the Local Executive Board shall have the power and
    authority to administer the affairs of the Local Union.

TWU Const. art. XII, § 2.
5. The Union argues that the District Court’s attention to the
fundamental inquiry before it was “diverted” by the Court’s reliance on
democratic policy considerations. Br. of Union at 19. Although we agree
with the District Court as to the emphasis that labor policy places on the
need for union democracy, that does not help resolve the issue in this
case as all of the contending parties were elected by the membership.
                            16


A True Copy:
        Teste:

                 Clerk of the United States Court of Appeals
                             for the Third Circuit